DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 03/21/2017 of application No. 15/465,431 is acknowledged as required by 35 U.S.C. 119.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 10, “a second paid” should read --a second pair--.
Claim 1, line 2, “structure” should read --a structure--.
Claim 1, line 4, “structure” should read --a structure--.Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Josef (EP3109069 (A1)).
Regarding claim 1, Josef teaches (reproduced and annotated Figs. below) an adapter assembly for lifting a vehicle (the device is capable of lifting a vehicle), the adapter assembly comprising: a first adapter (3) comprising structure configured to removably couple with a first pair of pins (24); a second adapter (3) comprising structure configured to removably couple with a second pair of pins (24); a cross member (2) removably coupled with the first adapter and the second adapter; wherein the first pair of pins are configured to extend through a first pair of openings of a frame (12) of the vehicle and couple with the first adapter to couple the first adapter with the frame; and wherein the second pair of pins are configured to extend through a second paid of openings of the frame of the vehicle and couple with the second adapter to couple the second adapter with the frame.

    PNG
    media_image1.png
    761
    1252
    media_image1.png
    Greyscale


Regarding claim 2, Josef teaches (reproduced and annotated Figs. above) the structure of the first adapter comprises: a first pin aperture and a second pin aperture substantially parallel to one another; wherein the first pair of pins are configured to be removably received by the first pin aperture and the second pin aperture, and also removably received by a first aperture and a second aperture defined by the frame to removably couple the first adapter with the frame.
Regarding claim 3, Josef teaches (reproduced and annotated Figs. above) the first adapter includes a pair of plates spaced apart from one another to form a recess therebetween that is configured to receive a portion of the frame that defines the first aperture and the second aperture.
Regarding claim 5, Josef teaches (reproduced and annotated Figs. above) the first pin aperture and the second pin aperture are aligned with the recess such that a first pin and a second pin of the first pair of pins extend into the recess when (a) the first pin is received by the first pin aperture and the first aperture defined by the frame and (b) the second pin is received by the second pin aperture and the second aperture defined by the frame.
Regarding claim 6, Josef teaches (reproduced and annotated Figs. above) the structure of the second adapter comprises: a third pin aperture and a fourth pin aperture extending substantially parallel to one another; wherein the second pair of pins are configured to be removably received by the third pin aperture and the fourth pin aperture, and also removably received by a third aperture and a fourth aperture defined by the frame to removably couple the second adapter with the frame.
Regarding claim 10, Josef teaches (reproduced and annotated Figs. above) the cross member is configured to engage a lift device, and wherein the cross member, the first adapter, and the second adapter are configured to transfer a lifting force from the lift device to the frame to lift the vehicle (this is the intended use of the device and device of Josef is capable of this intended use).
Regarding claim 11, Josef teaches (reproduced and annotated Figs. above) the cross member is rotatable relative to the first adapter (by disengaging the pins 24 and relative rotation).
Claims 16 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Holmes (US Patent No. 3,858,734).
Regarding claim 16, Holmes teaches (reproduced and annotated Figs. below) a method for lifting a vehicle, comprising: providing an adapter (32) defining an adapter aperture (aperture inside which 30 is inserted), a first pin aperture, and a second pin aperture, the adapter aperture, the first pin aperture, and the second pin aperture terminating at a same face of the adapter (inner circular face); inserting a first pin (33) through (a) the first pin aperture of the adapter and (b) a first aperture defined by a frame of the vehicle and inserting a second pin (33) through (a) the second pin aperture of the adapter and (b) a second aperture defined by the frame to couple the adapter to the frame; inserting a cross member (30) through an entire length of the adapter aperture such that the cross member extends along an axis, wherein rotation of the cross member about the axis is not limited (when pins are removed); and applying a lifting force to the vehicle through the cross member and the adapter such that the vehicle is moved from a lowered position to an elevated position.

    PNG
    media_image2.png
    738
    538
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Josef in view of Holmes.
Regarding claim 12, Josef teaches (reproduced and annotated Figs. above) an adapter for lifting a vehicle, the adapter comprising: a first plate and a second plate fixedly coupled with each other a distance apart to define a gap, the first plate and the second plate also defining, at a first end: a first pin aperture configured to removably receive a first pin to selectively couple the adapter to a frame of the vehicle; and a second pin aperture configured to removably receive a second pin to selectively couple the adapter to the frame of the vehicle; wherein the first plate and the second plate also define an adapter aperture at a second end, the second end opposite the first end, and the adapter aperture being configured to removably receive a cross member, however the adapter aperture has a rectangular cross section and not circular.Holmes teaches adapters 32 having aperture with circular cross section to receive circular cross bar It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Holmes in device of Josef and make the cross member, frame and aperture circular.It would have been an obvious matter of design choice to make the aperture circular, since applicant has not disclosed that this difference solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with this change.
Regarding claim 13, Josef teaches (reproduced and annotated Figs. above) the first pin aperture, the second pin aperture, and the adapter aperture extend substantially parallel to one another.
Regarding claim 14, Josef teaches (reproduced and annotated Figs. above) the gap is sized to receive a portion of the frame between the first plate and the second plate.
Regarding claim 15, Josef teaches (reproduced and annotated Figs. above) the first pin aperture and the second pin aperture are aligned with the gap such that the first pin and the second pin extend into the recess when the first pin is received by the first pin aperture and the second pin is received by the second pin aperture.
Allowable Subject Matter
Claims 4, 7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are allowable due to dependency on allowable claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723